Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7, 10-14, and 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a process of removing metals selected from mercury, copper, iron, zinc, aluminum, arsenic, selenium, lithium, silicon from a fluid by applying a sulfur compound having properties as recited in claims 1 and 27 to chelate the metals to form chelate complex and then separate the chelate complex from the fluid. The closet art of record - Yokota et al ( 3,755,161) - discloses a process as discussed in the previous Office action. However, Yokota discloses that only organic compound (c) can form a chelate complex. This organic compound (c)  has a –OH radical and a member of Nitrogen radicals and is not the sulfur compound used in the claimed process (see the abstract).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772